Cooley, J.
If the legislation which is complained of was an adjudication as between the respective counties, it is conceded it could not be supported. But it does not purport by its recitals to be an adjudication, nor do we think it is one in substance. What it undertakes to do is simply this: to direct the Auditor General to restore certain accounts between the State and the new and old counties to their condition as they were before he made certain charges and gave certain credits with a view to an adjustment of the rights of the respective *185.counties according to the law as he then understood, it. "When the accounts were thus restored, the joint resolution expressly left the rights of the counties open to settlement between them. The resolution, therefore, no more settled rights than did the action of the Auditor General; it only indicated a rule for the keeping of accounts between the State and the counties.
We are not agreed whether the accounts as they now stand on the Auditor’s books are or are not made up as they should be. This, however, is not so material as it is that the practice in the Auditor’s office shall be uniform; and it is to be assumed that the accounts will hereafter be kept in the Auditor’s office in accordance with the opinion of the Legislature as declared in this joint resolution. No injustice need result from this, and no considerable embarrassment in adjusting equities between counties, or between the old county on the one side and townships set off from it on the other.
As the accounts now stand in the office of the Auditor General, Midland and Mecosta counties have had the benefit of all the local taxes levied before the organization of Clare county in the townships within it formerly attached to those two counties respectively. So far as these taxes were county taxes, the equities of the old and new counties should be adjudged in the adjustment of all other matters under the provisions of chapter 9 of the Compiled Laws, p. 226. We think, however, that the taxes which were levied for township, school district and road district purposes should not be - brought into the settlement between the two counties, but should be left to be accounted for by the county to which the returns were made, to and with the respective townships and other districts for which the taxes were levied. The statute is not specific in providing that the accounting shall be thus made, but such a course is strictly equitable, and can be carried out without confusion. It can also be carried out without infringing upon any provision of statute, or any course of practice heretofore settled *186in respect to' the collection and apportionment of' the public revenue.' If the county shall have already settled for the local taxes at the time the respective township treasurers made their returns, of course nothing further will be essential.
The decree will be affirmed, but as the case is one of a public nature and has arisen from ambiguous legislation, no costs will be awarded.
The other Justices concurred.